Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 
Response to Arguments
Applicant’s amendments and arguments with respect to claims 1-32 have been considered but are moot in view of new grounds of rejection. 

Applicant argues that, primary reference, Kim (2017/0318421 A1) is not directed to mesh networks.  Applicant  amended representative claim 1, to disclose a mesh network beacon associated with the mesh network is received that causes the first device to use the one or more access credentials maintained at the first device for accessing the second device.
 
, Suzuki as clarified discloses when a mesh network beacon associated with the mesh network is received ([0015] discloses a beacon signal between terminals of a ad-hoc network containing “certificate of privilege” or credential and a certificate or privilege list table to look up beacon with  as shown in fig. 2) that causes the first device to use the one or more access credentials maintained at the first device for accessing the second device (see abstract, “terminal B, which is to enter a network, transmits a beacon including a network identifier and an operation mode of the terminal B. As the network identifier, the terminal identifier of a terminal that has issued an attribute certificate used for connecting the terminal B to the network can be used”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0318421 A1) in view of Suzuki et al. (US 2007/0198831 A1).
	Regarding claims 1, 9, 17 & 25, Kim discloses a method of wireless communication of a first device, an apparatus and non-transitory computer-readable medium comprising:
connecting to a mesh network associated with a mesh topology (see illustrations fig. 1, both illustrate a mesh network where nodes connect directly, dynamically and non-hierarchically, where further [0060] the network/gateways are routers, access points, bridges, base stations, eNodeB (LTE) for communicating over IEEE 802.11, LTE, legacy cellular, Bluetooth, UWB, WiMaX, DSL etc.), the mesh network including at least the first device (see network devices which are power plugs in fig. 3) and a second device (see access device 108 in fig. 3), wherein the second device is accessed using one or more access credentials (see [0040], “the server may transmit the network ID and the access device's security key directly to the access device” and note menu of access device in fig. 11);
receiving, from a mesh network entity (see server [0038]), the one or more access credentials of the second device (see [0038] To allow a cloud network server may provide a network ID and/or one or more keys to a network device and/or to the access device (e.g., running an application, program, or the like)), wherein the one or more access credentials is maintained at the first device 
communicating with the second device without obtaining the one or more access credentials from the second device (see fig. 11, note access device with communication with network device nodes).
Kim does not specifically disclose however Suzuki discloses when a mesh network beacon associated with the mesh network is received ([0015] discloses a beacon signal between terminals of a ad-hoc network containing “certificate of privilege” or credential and a certificate or privilege list table to look up beacon with  as shown in fig. 2) that causes the first device to use the one or more access credentials maintained at the first device for accessing the second device (see abstract, “terminal B, which is to enter a network, transmits a beacon including a network identifier and an operation mode of the terminal B. As the network identifier, the terminal identifier of a terminal that has issued an attribute certificate used for connecting the terminal B to the network can be used”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Suzuki with that of Kim. The motivation for doing so would be to reduce 
 	Regarding claims 2, 10, 18, 26; Kim in view of Suzuki discloses the method of claim 1,9,17 & 25 wherein the one or more access credentials include at least one of wireless local area network. (WLAN) credentials-aad or short-range communication credentials (see wireless local area network [0058]).
 	Regarding claims 3, 11, 19 & 27; Kim in view of Suzuki discloses the method, apparatuses, and computer-readable medium of claims 1,9,17 & 25 further comprising:
 	Kim does not specifically disclose however Suzuki disclose receiving a mesh network beacon associated with the mesh network from the second device, wherein the mesh network beacon indicates that the second device is part of the mesh network and is available for connection (see [0021], “a receiver for receiving a signal including beacon information having an operation mode of a first terminal from the first terminal; and an authentication request unit for sending, when the operation mode of the terminal and the operation mode of the first terminal coincides with each other”);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Suzuki with .

Claims 5, 7, 13, 15, 21, 23, 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KIM 2017/0318421 A1) in view of Chow et al. (US 2018/0091506 A1) in view of Patil et al. (US 2016/0014669 A1) in further view of Suzuki et al. (US 2007/0198831 A1).
 	Regarding claims 5, 13, 29 & 21, Kim discloses the method, computer readable medium and apparatus of wireless communication of a first device, comprising: 
connecting with a mesh network associated with a mesh topology (see illustrations fig. 1, both illustrate a mesh network where nodes connect directly, dynamically and non-hierarchically, where further [0060] the network/gateways are routers, access points, bridges, base stations, eNodeB (LTE) for communicating over IEEE 802.11, LTE, legacy cellular, Bluetooth, UWB, WiMaX, DSL etc. ), the mesh network including a second device (see network of fig. 3); 
 	Kim does not specifically disclose however Chow discloses receiving published information from the mesh network, the published information originating from the second device (see [0078], “second IoT device 102B may broadcast across network 122 
 		It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Momchilov with that of Chow. Doing so would improve user friendliness where the interface unit is insufficient.
 	Chow does not specifically disclose however Patil discloses determining one or more properties associated with the mesh network (see [0042], “may include attributes regarding the mesh network”);
performing an action based on the published information associated with the one or more properties (see [0042], “The advertised parameters also referred to as Data Path attributes) may include attributes regarding the mesh network and/or the default data path, including identifying when the mesh transmission window starts,”, here the data path attributes as “advertised” i.e. published and the start of transmission is the action).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kim/Chow with that of Patil. Doing so would conform to ordinary standards in the art.
see abstract, “terminal B, which is to enter a network, transmits a beacon including a network identifier and an operation mode of the terminal B. As the network identifier, the terminal identifier of a terminal that has issued an attribute certificate used for connecting the terminal B to the network can be used”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Suzuki with that of Kim, Chow and Patil. The motivation for doing so would be to reduce security problems and reduce access management complexity (see [0008] of Suzuki).
Regarding claims 7, 15, 31 & 23, Kim, Chow, Patel and Suzuki disclose an apparatuses and computer-readable medium of claims 5, 13, 29 and 21.  Chow discloses wherein the one or more properties includes at least one of playing an audio file, displaying an image, and performing navigation (see digital image [0048]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Chow with that of Kim. Doing so would conform to widely expected communications standards and user expectations.

Claims 8, 16, 32, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Momchilov et al. (US 2016/0337346 A1) in view of Kang et al.  (US 2013/0250904 A1) in  further view of Patil et al. (US 2016/0014669 A1) in further view of Suzuki et al. (US 2007/0198831 A1).
 	Regarding claims 8, 16, 32 & 24, Kim discloses a method, a non-transitory computer-readable medium and an apparatus of wireless communication of a mesh network entity, comprising: 
 	identifying a mesh network associated with a mesh topology (see illustrations fig. 1, both illustrate a mesh network where nodes connect directly, dynamically and non-hierarchically, where further [0060] the network/gateways are routers, access points, bridges, base stations, eNodeB (LTE) for communicating over IEEE 802.11, LTE, legacy cellular, Bluetooth, UWB, WiMaX, DSL etc.), the mesh network including at least a first device and a second device (see [0039], “In some cases, a unique key may be generated for the network device and a separate unique key may be generated for the access device.  The keys may be specifically encrypted with unique information identifiable only to the network device and the access device.”);


 	determining if the second device is connected to the mesh network (see [0008], “determine a second user device in the device mesh”); 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kim in further view of Momchilov. Doing so would conform to well-known conventions standard in the art.
 	Momchilov does not disclose however Kang discloses maintain the packet in a buffer/maintaining the information published by the first device when it is determined that the second device is not connected to the mesh network (see buffer and for nonmesh station, table 1);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kang in further view of Kim in view of Momchilov. Doing so would conform to well-known conventions standard in the art.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kim, Momchilov and Kang with that of Patil. Doing so would conform to ordinary standards in the art.
Kim in view of Momchilov, Kang and Patil do not specifically disclose however Suzuki discloses “without obtaining the one or more access credentials form the first node” (see buffer and for non-mesh station, table 1, here non-mesh devices are buffered, therefore not in the mesh network, i.e. sleep STA, stations etc.);
Kim in view of Momchilov, Kang and Patil do not specifically disclose however Suzuki discloses wherein the first device is accessed based on a mesh network beacon that causes the one or more access credentials maintained at the second device to be used for accessing the first device (see abstract, “terminal B, which is to enter a network, transmits a beacon including a network identifier and an operation mode of the terminal B. As the network identifier, the terminal identifier of a terminal that has );
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kim, MOmchilov, Kang, Patil with that of Suzuki. Doing so would improve network resource efficiency. 

Claims 4, 28, 20 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0318421 A1) in view Kang et al. (US 2013/0250904 A1) in further view of Suzuki et al. (US 2007/0198831 A1).
 	Regarding claims 4, 12, 20 and 28, Kim discloses the method of wireless communication of a mesh network entity, apparatuses and non-transitory computer-readable medium comprising:
identifying a mesh network associated with a mesh topology (see illustrations fig. 1, both illustrate a mesh network where nodes connect directly, dynamically and non-hierarchically, where further [0060] the network/gateways are routers, access points, bridges, base stations, eNodeB (LTE) for communicating over IEEE 802.11, LTE, legacy cellular, Bluetooth, UWB, WiMaX, DSL etc.), the mesh network including at least a first device and a second device (see [0039], “The keys may be specifically encrypted with ;
receiving, from the first device, a packet intended for the second device (see [0035] a wireless local area network between network devices and access device would use packets, WLAN uses packets and this is commonly known in the art); 
determining whether the second device is connected to the mesh network (see [0096], “those network devices , network devices 302 - 308 and / or access device 108 may be continuously scanning network 300 ( including , for example , running discovery algorithms ) to determine whether any devices within the network have moved , turned on / off or otherwise added to or subtracted from the network 300”); 
maintaining the packet in a buffer when the mesh network entity determines that the second device is not connected to the mesh network; and
 communicating the packet to the second device when the mesh network entity determines that the second device is connected to the mesh network (see [0097], “receive communication from other devices around network 300, including the status of each of those 
Kim does not specifically disclose however Kang discloses “maintaining the packet in a buffer when it is determined that the second device is not connected to the mesh network;” (see buffer and for non-mesh station, table 1, here non-mesh devices are buffered, therefore not in the mesh network, i.e. sleep STA, stations etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kang in further view of Kim. Doing so would improve network resource efficiency. 
Kim in view of Kang do not specifically disclose however Suzuki discloses “without obtaining the one or more access credentials from the second device” (as in the instant application Suzuki discloses a look up table to relate the received beacon to access privileges and those privileges or credentials are not directly exchanged, see fig. 2, [0015]);
Kim in view of Kang do not specifically disclose however Suzuki discloses wherein the second device is accessed based on terminal B, which is to enter a network, transmits a beacon including a network identifier and an operation mode of the terminal B. As the network identifier, the terminal identifier of a terminal that has issued an attribute certificate used for connecting the terminal B to the network can be used. Upon receiving the beacon, a terminal A checks whether the operation mode of the terminal A coincides with the operation mode contained in the beacon. The terminal A then sends an authentication request to the terminal B “”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Suzuki with that of Kim. The motivation for doing so would be to reduce security problems and reduce access management complexity (see [0008] of Suzuki).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. WILFORD SHAHEED whose telephone number is
 (469)295-9175. The examiner can normally be reached on Monday-Friday 9 am-6pm; EST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALID W SHAHEED/Primary Examiner, Art Unit 2643